Title: Joseph Miller to Thomas Jefferson, 1 September 1815
From: Miller, Joseph
To: Jefferson, Thomas


          
            
              Norfolk  Sept 1st 1815.—
            
            Honrd Frind I now take L the of Liberity of informing you—this Day I have  I informed shiped on Board the Sloop Canton Capt Willis Godwin one Cask of x I Do not Know What We Must call it, I think Porter Brandy as it was Made from Soure Porter Like wise—I have Sent My Trunk along with it hopeng thay will Come Safe to hand—I have Drect them to Gibson &c Jefferson Richmond—I have been Detained Longer than I Wished Oweng to a Lott of Ground the Contentes You will heare—I will Sett off on the 4 or 5—wishing you to wright to Messer Gebeson Jefferson to forward the
            My Respts to all the Famuly
            
               I Rem your Hunbel Servt
              Joseph Miller
            
          
          
            NB I hope Peter and me will Do Better thes year than Last we will let the Wether be  Coolder.
          
        